Citation Nr: 0110761	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-09 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected total right knee arthroplasty.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Marine 
Corps from June 1954 to June 1956.

In August 1969 the veteran was granted service connection for 
postoperative residuals of osteochondritis, right knee.  His 
service-connected right knee disability was assigned a 30 
percent evaluation in October 1979.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in 
Portland, Oregon which denied the veteran's claim of 
entitlement to an evaluation in excess of 30 percent for the 
veteran's service-connected total right knee arthroplasty.  


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the veteran's service-connected total right knee arthroplasty 
is manifested by residual limitation of motion, pain, 
weakness and neurological complaints.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
knee disability, so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for total right knee arthroplasty have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5055, 5256, 5260, 5261 (2000).
2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met. 38 C.F.R. § 
3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected, total right knee arthroplasty, which is 
currently evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 [knee replacement 
(prosthesis)].  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the veteran's claim and render a 
decision.

Factual Background

Service medical records indicate the veteran injured his knee 
while in service.  In April 1969 the RO granted the veteran 
service connection for postoperative residuals for 
osteochondritis of the right knee and assigned a 10 percent 
disability rating.  

In June 1979 the veteran was afforded a VA examination to 
which he presented with complaints of constant pain with 
limitation of motion.  Physical examination revealed gross 
malalignment of the right knee with marked valgus and bony 
prominence of the margins of the knee joint.  He was 
diagnosed with osteochondritis, right knee, postoperative, 
with limitation of motion.  The RO assigned a 30 percent 
evaluation under Diagnostic Code 5299-5257 in October 1979.  

There is no evidence that the veteran received any treatment 
for his service-connected right knee disability from October 
1979 to January 1997.  

In January 1997 a total knee arthroplasty was performed on 
the veteran's right knee.  The RO assigned a 100 percent 
rating from January 14, 1997 to March 1, 1998.  See 38 C.F.R. 
§§ 4.29, 4.30 and 38 C.F.R. § 4.71a, Diagnostic Code 5055.


The veteran received treatment at a VA outpatient treatment 
clinic from February 1998 forward.  In general, he complained 
of limitation of motion of the right knee, with associated 
pain and "some neurologic-type sensations." 

The veteran was afforded a VA examination in February 1998, 
at which time he indicated that although his pain had 
generally improved, he continued to experience chronic pain, 
which he described as a pulling sensation.  He indicated his 
pain was worse when he attempted to walk down stairs.  The 
veteran further indicated that he suffered from a limited 
range of motion and some incoordination.  He denied any 
severe acute flares of pain other than increased fatigue-
ability associated with walking too fast, which he described 
as keeping up with the pace of family and friends.  

Physical examination revealed no gross evidence of swelling.  
There was one-half centimeter of atrophy in the right 
quadriceps compared to the left.  There was no tenderness, 
erythematous changes about the joint, or effusion.  The 
veteran's range of motion was from 15 to 80 degrees.  
Although he could not fully extend his leg, there was no 
lateral collateral, medial collateral, or cruciate ligament 
laxity identified.  The veteran was diagnosed with joint 
disease, right knee, status post total knee replacement, with 
residual limitation of motion and moderate chronic pain.  

The April 1998 rating decision which forms the basis of this 
appeal continued the veteran's evaluation at 30 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The veteran reported for outpatient treatment in December 
1998, at which time he reported a history of episodic 
neurologic-type symptoms.  He was diagnosed with total knee 
arthroplasty, with residual limitation of motion.  

Examination of the veteran's right knee in February 1999 
revealed a range of motion from 10 to 90 degrees.  No 
effusion was noted.  An electromyograph (EMG) was performed 
to rule out a neuropathy or local nerve entrapment versus 
radiculopathy. The results revealed normal right sural 
sensory response, right superficial peroneal sensory 
response, right tibial and peroneal motor studies, and right 
needle screen.  The veteran was diagnosed with residual 
limitation of motion with paresthesia of uncertain etiology.  

Relevant Law and Regulations

Increased disability ratings - generally

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  Separate 
diagnostic codes identify various disabilities.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. 38 C.F.R. § 4.20 (2000).

In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21 (2000).  


Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2000).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

Diagnostic Code 5055

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055 a 100 percent 
evaluation is assigned for one year following implantation of 
the prosthesis.  Prosthetic replacement of the knee joint 
with chronic residuals consisting of severe painful motion or 
weakness in the affected extremity is assigned a 60 percent 
evaluation and replacement with intermediate degrees of 
residual weakness, pain or limitation of motion is to be 
rated by analogy to 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5261, or 5262 (2000) and assigned a minimum rating of 30 
percent.  

Ankylosis of the knee is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2000).  Diagnostic Code 5260 provides 
for limitation of the flexion of the leg. Where flexion is 
limited to 60 degrees, a 0 percent rating is provided; when 
flexion is limited to 45 degrees, 10 percent is assigned; 
when flexion is limited to 30 degrees, 20 percent is 
assigned; and when flexion is limited to 15 degrees, 
30 percent is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2000).
Limitation of extension of the leg is rated 50 percent at 45 
degrees, 40 percent at 30 degrees, 30 percent at 20 degrees, 
20 percent at 15 degrees, 10 percent at 10 degrees, and 
noncompensable at 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2000). 

See also 38 C.F.R. § 4.71, Plate II (2000), which reflects 
that normal flexion and extension of a knee is from 0 to 140 
degrees.

The Board observes that words such as "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. 
§ 4.6 (2000).  It should also be noted that use of 
descriptive terminology such as "moderate" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6 (2000). 

Duty to assist/standard of review

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  VCAA, Pub. L. No. 
106-475, §  4, 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3 
(2000).  

Additional law, VA regulations and court decisions will be 
discussed where appropriate below.

Analysis

Initial matters - duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096.  Among other things, this law eliminates the concept of 
a well-grounded claim, redefines VA obligations with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 3, 8 
(1991).

After having carefully reviewed the record on appeal, and for 
reasons that will be discussed below, the Board has concluded 
that the requirements of the VCAA have been satisfied with 
respect to the issue presently on appeal.  The veteran has 
been accorded due process and there is sufficient evidence of 
record with which the Board may make an informed decision.  

The Board observes that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of his claim.  Additionally, the Board notes that his service 
medical records, VA examination reports and outpatient 
treatment records are all of record.  Therefore, the Board 
finds that the veteran has been accorded ample opportunity to 
present evidence and argument in support of this claim.  

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA § 3(a) (to be codified at 
38 U.S.C.A. § 5103A). 

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with a VA 
examination.  However, the Board believes that the record 
already contains sufficient recent medical evidence in the 
form of the report of VA examination in 1998 and VA 
outpatient treatment notes from 1997 and 1998.  There is no 
evidence that the February 1998 examination was inadequate or 
that the veteran's condition has changed since that time.  
The Board accordingly finds that a remand in order to obtain 
an additional VA examination is not warranted.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); see also Winters v. 
West, 12 Vet. App. 203, 207 (1999) (en banc) (noting that 
"the law does not require a useless act".).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law. 
Under these circumstances, a remand of this matter for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini, 1 Vet. App. at 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.  

Discussion

(i.) Selection of rating criteria

As noted above, the veteran's service-connected total right 
knee arthroplasty is currently evaluated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055 [knee 
replacement (prosthesis)].  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Knee replacement is evaluated pursuant to Diagnostic Code 
5055.  The competent evidence of record indicates that the 
veteran has had a total right knee arthroplasty since January 
1997.  Therefore, the Board finds that the veteran is most 
appropriately properly evaluated under Diagnostic Code 5055.

(ii.) Rating under the schedular criteria

As discussed above, a total knee replacement is evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055 a 100 percent 
evaluation is assigned for one year following implantation of 
the prosthesis.  As was discussed in the factual background 
section above, this was done.  

Prosthetic replacement of the knee joint with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity is assigned a 60 percent evaluation.

The veteran has complained of right lower extremity weakness 
and fatigability, some limitation of motion and certain 
neurological symptoms, described as parasthesias.  The range 
of motion of his knee was noted to have been from
15 to 80 degrees in February 1998 and from 10 to 90 degrees 
in February 1999.   

The Board has attempted to identify evidence which documents 
chronic, severe painful motion or weakness in the veteran's 
right lower extremity, but it has been unable to do so. It 
appears from the veteran's statements that he experiences 
pain and weakness in his right lower extremity, but on 
increased use such as walking down stairs or trying to keep 
up with his family, rather than chronically.  The 1998 VA 
examiner found no evidence of swelling, tenderness, 
erythematous changes, effusion or laxity.  

Significantly, in the Board's judgment, the February 1998 VA 
examiner assessed the veteran's chronic pain as "moderate" 
and not severe.   Moreover, although it is clear that there 
is residual limitation of motion, such has not been 
characterized as severe.  As discussed below, the observed 
limitation in range of motion of the knee would, if evaluated 
in isolation, call for at most only a 10 percent disability 
rating under Diagnostic Codes 5260 or 5261.  The Board 
observes in passing that the range of motion of the veteran's 
right knee appears to have improved over time, from 15 to 80 
degrees in February 1998 to 10 to 90 degrees in February 
1999.  
In short, for these reasons the Board finds that there is no 
evidence of severe painful motion or weakness as to warrant a 
60 percent evaluation under Diagnostic Code 5055.  See 38 
C.F.R. §§ 4.2, 4.6, 4.21.  

Replacement of the knee with intermediate [i.e. 40 and 50 
percent] degrees of residual weakness, pain or limitation of 
motion is to be rated by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5261 or 5262 and assigned a minimum 
rating of 30 percent.

Ankylosis of the knee is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2000).  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) [citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988) at 91]; see also Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  The veteran does not 
contend, nor does the medical record demonstrate, that 
ankylosis of the knee is present.  There is no medical 
evidence that the veteran's knee is ankylosed.  Specifically, 
the veteran does not allege nor is there any evidence that 
his knee is immobile or consolidated.  Evaluation of the 
veteran's disability under Diagnostic Code 5256 is 
accordingly not warranted.  

The Schedule provides for a non-compensable rating for 
limitation of motion on flexion to 60 degrees or above.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic 
Code 5261 an evaluation of 10 percent is warranted for 
limitation of motion on extension to 10 degrees.  Inasmuch as 
the veteran's limitation of motion warrants him no more than 
a 10 percent evaluation under Diagnostic Code 5261, the Board 
finds that he is entitled to the minimum rating of 30 percent 
for his total knee replacement under Diagnostic Code 5055.  

(iii.) Rating under other Diagnostic Codes

Notwithstanding the fact that the Board believes that 
Diagnostic Code 5055 is most appropriate in this case, the 
Board has explored the possibility of rating the veteran's 
disability under other potentially applicable rating codes.

Arthritis is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  Pursuant to that code, arthritis, when 
established by x-ray evidence, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  

In this case, the February 1998 VA examiner diagnosed the 
veteran with degenerative joint disease of the right knee.  
However, inasmuch as the veteran's limitation of motion is 
non-compensable under Diagnostic Code 5260 and the most he 
could receive under Diagnostic Code 5261 is 10 percent, the 
highest evaluation he could receive under Diagnostic Code 
5003 is also 10 percent.  In short, the Board concludes, 
based on the evidence, that application of Diagnostic Code 
5003 would not result in a higher rating than the 30 percent 
assigned under Diagnostic Code 5055.  

Neurological conditions are rated under 38 C.F.R. § 4.124a 
(2000).  Although the veteran complained of neurologic-type 
symptoms, to include a pulling sensation, tingling, a burning 
sensation that sometimes radiates to his leg and foot and a 
"cold feeling" in his knee area, an EMG was conducted in 
February 1999 and all results were normal.  The physician 
noted no evidence of radiculopathy or peroneal or tibial 
neuropathy.  The Board finds that the veteran's service-
connected right knee disability would not be appropriately 
evaluated under 38 C.F.R. § 4.124a.  

In summary, rating the veteran's service-connected right knee 
disability under other diagnostic codes is not appropriate.

(iv.) DeLuca considerations

The Board has also considered whether the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (2000) may provide a basis for an 
increased evaluation.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. § § 4.40, 4.45, 4.59 (2000).  

The veteran continues to complain of limitation of motion 
with pain, weakness, incoordination, and an inability to walk 
fast.  During his February 1998 examination the veteran 
specifically denied any severe acute flares of pain.  By the 
veteran's own account, he is only limited in his ability to 
keep up with family and friends when walking, and he has some 
pain when descending stairs.  There is no medical evidence of 
weakness, fatigability, incoordination and the like beyond 
that which is contemplated in the currently assigned 30 
percent rating.  


(v.) Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2000).  
One exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14 (2000), which states 
that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 
4 Vet. App. 225 (1993).  The critical inquiry in making such 
a determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Although the veteran complains of a pulling sensation, 
tingling, burning sensations radiating down his leg and foot, 
and a "cold feeling" in his knee area, there is no 
objective evidence of any neurological condition such as 
would warrant the separate application of any Diagnostic 
Codes that govern the rating of neurological conditions.  See 
38 C.F.R. § 4.124a.  The veteran does not allege any 
additional symptoms that would warrant the separate 
application of any other Diagnostic Code.  See, e.g. Bierman 
v. Brown, 6 Vet. App. 125 (1994) [the assignment of a 
separate disability rating for a neurological disability 
under 38 C.F.R. § 4.124a may be appropriate when its 
manifestations are distinct from low back symptoms (i.e., 
that is neither duplicative or overlapping) attributable to 
the musculoskeletal disorder].  However, unlike the situation 
in Bierman, there is no separate disability such as foot drop 
in this case. 
  
(vi.) Extraschedular considerations

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321(b)(1) (2000).

In the January 2000 statement of the case, the RO found that 
the veteran's disability was not so unusual as to warrant 
extra-schedular consideration.  Since this matter has been 
adjudicated by the RO, the Board will, accordingly, consider 
the provisions of 38 C.F.R. § 3.321(b)(1).  See also 
VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).
  
The veteran was hospitalized from January 14, 1997 to January 
21, 1997 for a total knee arthroplasty.  A 100 percent 
evaluation was assigned from January 14, 1997 to March 1, 
1998.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Since 
that time, there is no evidence of any hospitalization for 
the right knee disability.  Only outpatient treatment has 
been noted. 

Moreover, the facts of this case do not show that the 
veteran's right knee disability results in marked 
interference with his employment or that such requires 
frequent periods of hospitalization.  The veteran does not 
allege, nor does the competent evidence of record indicate, 
any marked interference with employment.  

The veteran's complaints consist of pain, limitation of 
motion and some vague neurological complaints.  X-rays have 
shown the replacement knee is stable.  As discussed above, an 
EMG was negative.   There is nothing in the veteran's 
clinical presentation which ahs been described by examining 
and treating physicians as out of the ordinary.  

Although there can be no doubt that the veteran's service-
connected right knee disability is causing him problems, he 
is being compensated by VA for his disability at the 30 
percent level.   There is nothing in the record which 
suggests that an extraschedular rating is warranted in this 
case.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  

Therefore, for the reasons discussed above, the Board finds 
that this case does not warrant the application of extra-
schedular criteria pursuant to 38 C.F.R. § 3.321(b).  


ORDER

An evaluation in excess of 30 percent for service-connected 
total right knee arthroplasty is denied.  



		
	Barry F. Bohan
	Member
Board of Veterans' Appeals


 

